Exhibit 99.1 May 03, 2017 Edward Vallejo Vice President, Financial Planning and Investor Relations 856-566-4005 edward.vallejo@amwater.com Maureen Duffy Vice President, Communications and External Affairs 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS FIRST QUARTER 2017 RESULTS • First quarter 2017 diluted earnings per share from continuing operations increased 13.0 percent to 52 cents compared to the first quarter 2016 • Increased quarterly dividend by approximately 10.7 percent to 41.5 cents per diluted common share • Company affirms 2017 earnings guidance from continuing operations of $2.98 to $3.08 per diluted share
